DISMISS; and Opinion Filed February 4, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00960-CV

                             ZABULON SMITH, Appellant
                                       V.
                         CASA BLANCA APARTMENTS, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-03191-E

                             MEMORANDUM OPINION
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Justice Lang-Miers
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated July 25, 2014 we notified appellant the $195 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated July 25, 2014, we notified

appellant the docketing statement had not been filed in this case. We directed appellant to file

the docketing statement within ten days. We cautioned appellant that failure to do so might

result in dismissal of this appeal. By letter dated September 18, 2014, we informed appellant the

clerk’s record had not been filed because appellant had not paid for or made arrangements to pay

for the clerk’s record. We directed appellant to provide verification of payment or arrangements

to pay for the clerk’s record. We cautioned appellant that failure to do so would result in the

dismissal of this appeal without further notice. To date, appellant has not paid the filing fee,
filed the docketing statement, provided the required documentation, or otherwise corresponded

with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                      /Elizabeth Lang-Miers/
                                                      ELIZABETH LANG-MIERS
                                                      JUSTICE

140960F.P05




                                                –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ZABULON SMITH, Appellant                           On Appeal from the County Court at Law
                                                   No. 5, Dallas County, Texas
No. 05-14-00960-CV         V.                      Trial Court Cause No. CC-14-03191-E.
                                                   Opinion delivered by Justice Lang-Miers.
CASA BLANCA APARTMENTS, Appellee                   Chief Justice Wright and Justice Stoddart
                                                   participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee CASA BLANCA APARTMENTS recover its costs of this
appeal from appellant ZABULON SMITH.


Judgment entered this 4th day of February, 2015.




                                             –3–